WELLS, Judge.
Defendant’s petition for writ of certiorari was allowed on 17 May 1982. The order allowing the petition specified that date as the time from which appeal was considered to be taken. The record in this appeal was filed in the Court of Appeals 200 days later, on 3 December 1982.
On 24 August 1982 defendant filed a motion in this Court entitled “Request for an Extension of Time.” The motion was dismissed without prejudice to file a new motion “setting forth the status of the appeal in greater detail.” Defendant filed no further motion for an extension of time.
Appellate Rule 12(a) requires the record on appeal to be filed within 150 days of giving notice of appeal, which defendant has failed to do in the present case. Defendant’s failure to perfect his appeal within the time allowed by the Rules of Appellate Procedure requires a dismissal of his appeal. Craver v. Craver, 298 N.C. 231, 258 S.E. 2d 357 (1979). We have reviewed the record and briefs and we are convinced that defendant’s appeal lacks merit and that there is no basis under Appellate Rule 2 upon which we should waive defendant’s violation of Appellate Rule 12.
Appeal dismissed.
Judges Arnold and Eagles concur.